1
2
                                                                            3/5/2019
3
                                                                            CW
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALICIA F. MIRANDA,                         Case No. 8:18-cv-00130-ODW-MAA
12                       Plaintiff,              ORDER ACCEPTING FINDINGS
13          v.                                   AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
14    COMMISSIONER OF SOCIAL                     JUDGE
15    SECURITY ADMINISTRATION,

16                       Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the Joint
19   Stipulation of the parties, the Certified Administrative Record, and all other records
20   on file, as well as the Report and Recommendation of the United States Magistrate
21   Judge. The time for filing objections has expired and no objections have been
22   made. The Court accepts the findings and recommendations of the United States
23   Magistrate Judge.
24   ///
25   ///
26   ///
27   ///
28   ///
1          IT IS THEREFORE ORDERED that Judgment be entered reversing the final
2    decision of the Commissioner and remanding this matter for further administrative
3    proceedings.
4
5          IT IS SO ORDERED.
6
7    DATED: March 5, 2019
8                                         ___________________________________
9                                         OTIS D. WRIGHT
                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
